Exhibit 10.1

OMNIBUS AMENDMENT AGREEMENT NO. 2

THIS OMNIBUS AMENDMENT AGREEMENT NO. 2 (this “Amendment”), dated as of February
23, 2015, is made among TANDEM DIABETES CARE, INC., a Delaware corporation (the
“Borrower”), (i) the financial institutions listed on the signature pages hereof
under the heading “EXISTING TERM LOAN LENDERS” (each an “Existing Term Loan
Lender” and, collectively, the “Existing Term Loan Lenders”) and (ii) the
financial institutions listed on the signature pages hereof under the heading
“NEW TRANCHE TERM LOAN LENDERS” (each an “New Tranche Term Loan Lender” and,
collectively, the “New Tranche Term Loan Lenders”, and together with the
Existing Term Loan Lenders, the “Term Loan Lenders”).

The Borrower and the Existing Term Loan Lenders are parties to an Amended and
Restated Term Loan Agreement dated as of April 4, 2014, as amended by that
certain Consent and Amendment Agreement, dated as of June 20, 2014 (as so
amended, the “Existing Term Loan Agreement”).  The Borrower and the New Tranche
Term Loan Lenders are parties to a Term Loan Agreement dated as of April 4,
2014, as amended by that certain Consent and Amendment Agreement, dated as of
June 20, 2014 (as so amended, the “New Tranche Term Loan Agreement”).

The Borrower has requested that the Term Loan Lenders extend the period during
which the Borrower shall pay interest only on the Loans.  The Term Loan Lenders
have agreed to such request, subject to the terms and conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1Definitions; Interpretation.

(a)Terms Defined in Term Loan Agreement.  All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Existing Term Loan Agreement, or
the New Tranche Term Loan Agreement, as applicable.

(b)Interpretation.  The rules of interpretation set forth in Section 1.03 of the
Existing Term Loan Agreement, or the New Tranche Term Loan Agreement, as
applicable, shall be applicable to this Amendment and are incorporated herein by
this reference.

SECTION 2Amendments.  

(a)In reliance upon the representations and warranties of the Borrower set forth
in this Amendment, the Existing Term Loan Agreement shall be amended as follows,
effective as of the date hereof:

(i)The following definitions in Section 1.01 of the Existing Term Loan Agreement
shall be amended and restated as follows:

‘“Interest-Only Period” means the period from and including the Closing Date and
through and including the twenty-third (23rd) Payment Date.

“PIK Period” means the period beginning on the Closing Date and ending on the
earlier to occur of (i) the twenty-third (23rd) Payment Date after the Closing
Date and (ii) the date on which any Event of Default shall have occurred
(provided that if such Event of Default shall have been cured or waived, the PIK
Period shall resume until the earlier to occur of the next Event of Default and
the twenty-third (23rd) Payment Date after the Closing Date).”

(ii) Section 3.01(a) of the Existing Term Loan Agreement shall be amended and
restated as follows:

1

--------------------------------------------------------------------------------

“(a)Repayment.  During the Interest-Only Period, no payments of principal of the
Loans shall be due.  Borrower agrees to repay to the Lenders the outstanding
principal amount of the Loans on the Maturity Date.”

(b)In reliance upon the representations and warranties of the Borrower set forth
in this Amendment, the New Tranche Term Loan Agreement shall be amended as
follows, effective as of the date hereof:

(i)The following definitions in Section 1.01 of the New Tranche Term Loan
Agreement shall be amended and restated as follows:

‘“Interest-Only Period” means the period from and including the Closing Date and
through and including the twenty-third (23rd) Payment Date.

“PIK Period” means the period beginning on the Closing Date and ending on the
earlier to occur of (i) the twenty-third (23rd) Payment Date after the Closing
Date and (ii) the date on which any Event of Default shall have occurred
(provided that if such Event of Default shall have been cured or waived, the PIK
Period shall resume until the earlier to occur of the next Event of Default and
the twenty-third (23rd) Payment Date after the Closing Date).”

(ii) Section 3.01(a) of the New Tranche Term Loan Agreement shall be amended and
restated as follows:

“(a)Repayment.  During the Interest-Only Period, no payments of principal of the
Loans shall be due.  Borrower agrees to repay to the Lenders the outstanding
principal amount of the Loans on the Maturity Date.”

SECTION 3Representations and Warranties; Reaffirmation.  To induce the Term Loan
Lenders to enter into this Amendment, the Borrower hereby represents and
warrants to each Term Loan Lender on the date hereof as follows:

(a)This Amendment is within the Borrower’s corporate powers and has been duly
authorized by all necessary corporate and, if required, by all necessary
shareholder action.  This Amendment has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (ii) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(b)Borrower hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents to which it is a party remain in full force and effect,
undiminished by this Amendment, except as expressly provided herein.  By
executing this Amendment, Borrower acknowledges that it has read, consulted with
its attorneys regarding, and understands the Amendment.

(c)On the date hereof, after giving effect to this Amendment, no Default shall
have occurred and be continuing.  

SECTION 4Miscellaneous.

(i)Existing Term Loan Agreement and the New Tranche Term Loan Agreement
Otherwise Not Affected; No Waiver.  Except as expressly contemplated hereby, the
Existing Term Loan Agreement and the New Tranche Term Loan Agreement,
respectively, shall remain unchanged and in full force and effect and is hereby
ratified and confirmed in all respects.  Nothing contained herein shall be
deemed to constitute a waiver of compliance with any term or condition contained
in the Existing Term Loan Agreement or the New Tranche Term Loan Agreement or
any of the other Loan Documents or constitute a course of conduct or dealing
among the parties.  Except as expressly stated herein, the Term Loan Lenders
reserve all rights, privileges and remedies under the Loan

 

2

 

--------------------------------------------------------------------------------

Documents.  All references in the respective Loan Documents to the Existing Term
Loan Agreement or the New Tranche Term Loan Agreement shall be deemed to be
references to the Existing Term Loan Agreement or the New Tranche Term Loan
Agreement as amended hereby.

(b)No Reliance.  The Borrower hereby acknowledges and confirms to the Term Loan
Lenders that the Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

(c)Binding Effect.  This Amendment shall be binding upon, inure to the benefit
of and be enforceable by the Borrower, each Term Loan Lender and their
respective successors and assigns.

(d)Governing Law.  This Amendment and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Amendment and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

(e)Complete Agreement; Amendments.  This Amendment and the other Loan Documents,
contains the entire and exclusive agreement of the parties hereto and thereto
with reference to the matters discussed herein and therein.  This Amendment
supersedes all prior commitments, drafts, communications, discussions and
understandings, oral or written, with respect thereto.  This Amendment may not
be modified, amended or otherwise altered except in accordance with the terms of
Section 12.04 of the Existing Term Loan Agreement and the New Tranche Term Loan
Agreement, respectively.

(f)Severability. Whenever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations.  If, however, any provision of this Amendment shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Amendment, or the validity or effectiveness of such provision in any other
jurisdiction.

(g)Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of a signature page of this Amendment by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Amendment.

(h)Interpretation.  This Amendment is the result of negotiations between and has
been reviewed by counsel to the Term Loan Lenders, the Borrower and other
parties, and is the product of all parties hereto.  Accordingly, this Amendment
shall not be construed against any of the Term Loan Lenders merely because of
any Term Loan Lender’s involvement in the preparation thereof.

(i)Controlling Provisions.  In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail.  Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.  This Amendment shall be deemed a Loan
Document.

 

 

[Remainder of page intentionally left blank]

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

THE BORROWER

TANDEM DIABETES CARE, INC.

By /s/ John Cajigas

Name: John Cajigas

Title: Chief Financial Officer




 

--------------------------------------------------------------------------------

THE EXISTING TERM LOAN LENDERS

CAPITAL ROYALTY PARTNERS II L.P.

By CAPITAL ROYALTY PARTNERS II GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II GP LLC, its General Partner

By /s/ Nathan Hukill

Name: Nathan Hukill

Title: Authorized signatory

 

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P.

By CAPITAL ROYALTY PARTNERS II - PARALLEL FUND “A” GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP LLC, its General Partner

By /s/ Nathan Hukill

Name: Nathan Hukill

Title: Authorized Signatory

 

Capital Royalty Partners II

(Cayman) L.P.

By CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP LLC, its General Partner

 

By /s/ Nathan Hukill

Name: Nathan Hukill

Title: Authorized Signatory

 

WITNESS: /s/ Mary
Hukill                                                                                                                                

Name: Mary Hukill

 




 

--------------------------------------------------------------------------------

CAPITAL ROYALTY PARTNERS II –

PARALLEL FUND “B” (CAYMAN) L.P.

By CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP LLC, its General Partner

 

By /s/ Nathan Hukill

Name: Nathan Hukill

Title: Authorized Signatory

 

WITNESS: /s/ Mary
Hukill                                                                                                                                

Name: Mary Hukill

 




 

--------------------------------------------------------------------------------

THE NEW TRANCHE TERM LOAN LENDERS

CAPITAL ROYALTY PARTNERS II L.P.

By CAPITAL ROYALTY PARTNERS II GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II GP LLC, its General Partner

By /s/ Nathan Hukill

Name: Nathan Hukill

Title: Authorized Signatory

 

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P.

By CAPITAL ROYALTY PARTNERS II - PARALLEL FUND “A” GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP LLC, its General Partner

By /s/ Nathan Hukill

Name: Nathan Hukill

Title: Authorized Signatory

 

PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.,

By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP L.P.,
its General Partner

By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II LLC,
its General Partner

 

By /s/ Nathan Hukill

Name: Nathan Hukill

Title: Authorized Signatory

 

 

 

 

 